           Case 5:20-cv-01310-D Document 11 Filed 02/12/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

GARY SMITH,                                )
                                           )
                     Petitioner,           )
                                           )
v.                                         )       Case No. CIV-20-1310-D
                                           )
RICK WHITTEN, INTERIM                      )
WARDEN,                                    )
                                           )
                     Respondent.           )

                                         ORDER

       This matter is before the Court for review of the Report and Recommendation issued

by United States Magistrate Judge Shon T. Erwin on January 25, 2021. Judge Erwin

recommends the denial of Petitioner’s application for leave to proceed in forma pauperis

(IFP) because Petitioner has sufficient funds to pay the $5.00 filing fee for his Petition.

Within the time period for a written objection, Petitioner has paid the required $5.00 fee.

Accordingly, the Court finds that Petitioner’s application to proceed IFP is moot.

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc.

No. 9] is ADOPTED, and Petitioner’s IFP application [Doc. No. 7] is DENIED.

       IT IS FURTHER ORDERED that this matter is re-referred to Judge Erwin for

further proceedings consistent with the initial case referral.

       IT IS SO ORDERED this 12th day of February, 2021.
